DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit to Application No.  11549994, which has a filing date prior to March 16, 2013.  Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the examiner, reveals that at least one claim presented or that have ever been presented in the instant application appears to be drawn to inventions having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the parent application
CONSEQUENTLY, THE AIA  INDICATOR IN THE INSTANT APPLICATION HAS BEEN CHANGED FROM ITS INITIAL SETTING OF “NO” TO THE MODIFIED SETTING OF “YES”.
Accordingly, this application is/will be examined under the AIA  (First-Inventor-to-File) law.  Therefore, all forthcoming Office actions on the merits will be labeled “AIA  (First Inventor to File) Status:  Yes” (see upper right box on form PTOL-37/37D and/or PTOL-326/326AE). 
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.

Status of the Claims
The response and amendment filed 08/12/2022 is acknowledged.
Claims 37, 39-45 and 55-56 and 58-66 are pending, with claims 37, 55, and 60 independent.
Applicant's election of Group I, claims 37-45 and 55-56 in the reply filed on 07/07/2020 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP 818.01(a). 
Claims 37, 39-45 and 55-56 and 58-66 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 60728206, 11549994 and 15218252, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
A mesh comprised of knitted bioabsorbable polymer filaments; an absorbable polymer coating on the knitted bioabsorbable polymer filaments including at least two antibiotics; in combination with a medical implant, wherein the mesh is at least partially surrounding the medical implant. See claim 37. 
A mesh comprised of knitted biocompatible polymer filaments, and a polymer coating on the knitted biocompatible polymer filaments including at least two antibiotics, wherein the mesh is configured to be positioned in the body of a patient, and wherein the mesh is configured to release the at least two antibiotics in the surrounding area. See claim 55.
A mesh implant in the form of a pouch in combination with knitted bioabsorbable polymer filaments; and further in combination with an absorbable polymer coating on the knitted bioabsorbable polymer filaments, the absorbable polymer coating including at least two antibiotics. See claim 60.
Consequently, the priority date for claims 37, 39-45, 55-56, and 58-66 appears to be the filing date of the present application, which is 03/20/2020.

Rejections/Objections Withdrawn
The rejection of claim(s) 55-56, 58-59, and 65-66 under 35 U.S.C. 103 as being unpatentable over Wohlert, WO 2004071485 A1 in view of Farber, WO 1993010847 has been withdrawn since the combined teachings of Wohlert and Farber do not expressly teach at least two antibiotics.
The rejection of claim(s) 37-45 under 35 U.S.C. 103 as being unpatentable over Wohlert, WO 2004071485 A1 and Zoll, Annals of Surgery, 1964 in view of Farber, WO 1993010847 has been withdrawn since the combined teachings of Wohlert, Zoll and Farber do not expressly teach at least two antibiotics.

Response to Arguments
Applicant’s arguments with respect to claim(s) 37-45 and 55-56 and 58-66 have been considered but are unpersuasive. 
Applicant’s arguments regarding the priority claim to Application Nos. 60728206, 11549994 and 15218252, and the new matter rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are addressed together since Applicant points to the same disclosure for support.
 In response to Applicant’s argument that Paragraph [0175] of the current application discloses " ... the mesh material 220 includes ... knitted fibers or filaments 222 ... ", it is noted that ¶ 175 refers to Fig. 30. Paragraph ¶0175 does not support or teach an absorbable polymer coating on the knitted bioabsorbable polymer filaments including at least two antibiotics in combination with the other limitations required by independent claims 37, 55 and 60. 


    PNG
    media_image1.png
    152
    478
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    228
    426
    media_image2.png
    Greyscale

In response to Applicant’s argument that Paragraph [0176] discloses "the fibers 222 may be made of. .. bioabsorbable material. .. ", and that" ... the fibers may be formed from a material that is polymeric ... ", it is noted that ¶ 0176 refers to Fig. 30. Paragraph ¶0176 does not support or teach an absorbable polymer coating on the knitted bioabsorbable polymer filaments including at least two antibiotics in combination with the other limitations required by independent claims 37, 55 and 60. 

    PNG
    media_image3.png
    152
    481
    media_image3.png
    Greyscale


In response to Applicant’s argument that Paragraph [0177] discloses " ... the mesh material 220 may be coated with a pharmaceutical agent.", it is noted that 0177 refers to Fig. 31. Paragraph 0177 does not support or teach knitted biocompatible polymer filaments with a polymer coating on the knitted biocompatible polymer filaments including at least two antibiotics in combination with the other limitations required by independent claims 37, 55 and 60. 

    PNG
    media_image4.png
    194
    477
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    305
    425
    media_image5.png
    Greyscale


In response to Applicant’s argument that paragraph [0178] discloses "the mesh material 220 may include ... a single or a combination of pharmaceutical agents 12 ... ", it is noted that paragraph 0178 does not support or teach knitted biocompatible polymer filaments with a polymer coating on the knitted biocompatible polymer filaments including at least two antibiotics in combination with the other limitations required by independent claims 37, 55 and 60.

    PNG
    media_image6.png
    136
    480
    media_image6.png
    Greyscale


In response to Applicant’s augment that Paragraph [0179] discloses " ... coating the fibers 222 and pharmaceutical agent 12 with a polymer coat 224.”, it is noted that paragraph 0178 does not support or teach knitted biocompatible polymer filaments with a polymer coating on the knitted biocompatible polymer filaments including at least two antibiotics in combination with the other limitations required by independent claims 37, 55 and 60.

    PNG
    media_image7.png
    176
    477
    media_image7.png
    Greyscale


In response to Applicant’s argument that paragraph [0180] discloses that " ... the polymer coating can be a degradable coating.", it is noted that paragraph 0180 does not support or teach knitted biocompatible polymer filaments with a polymer coating on the knitted biocompatible polymer filaments including at least two antibiotics in combination with the other limitations required by independent claims 37, 55 and 60.

    PNG
    media_image8.png
    129
    473
    media_image8.png
    Greyscale


In response to Applicant’s argument that Paragraph [0190] discloses " ... the mesh material 220 may be used to form a mesh pouch 230 for implantation in ... the patient" and that "the mesh pouch 230 may include ... antibiotics ... ": It is noted that ¶ 0190 refers to fig. 34:


    PNG
    media_image9.png
    267
    327
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    414
    481
    media_image10.png
    Greyscale

It is seen that ¶ 0190 refers to a mesh pouch but does not teach or suggest knitted bioabsorbable polymer filaments, an absorbable polymer coating on the knitted bioabsorbable polymer filaments including at least two antibiotics, or a medical implant, wherein the mesh is at least partially surrounding the medical implant. Further, ¶ 0190 does not clearly teach or support a limitation to at least two antibiotics arranged in a polymer coating on knitted bioabsorbable polymer filaments.
	The only support for the limitation of at least two antibiotics is found in the claims filed 03/20/2020. However, original claim 55 does not describe at least two antibiotics without an absorbable coating based on a polyaminoacid polymer. Further, while the specification supports individual elements of the claimed invention, as pointed out in Applicant’s remarks, the combination of features required by the presently claimed invention was not disclosed in the specification as filed. 
There is insufficient disclosure in the specification which would have reasonably led one skilled in the art to understand Applicant was in possession of a mesh comprised of knitted bioabsorbable/biocompatible polymer filaments, the polymer filaments comprising a polymer coating on the knitted polymer filaments in combination with: a mesh in the form of a pouch; or at least partially surrounding a medical implant; or where the polymer coating includes at least two different pharmaceutical agents; or where the polymer coating includes at least two different antibiotics.
The specification lacks examples or embodiments setting forth all the limitations, i.e., the combination of features, required by the invention as now claimed which would allow one skilled in the art to reach the conclusion applicant was in possession of the invention as now claimed. While a combination of embodiments set forth in the description may have been obvious, a description which renders obvious the claimed invention is not sufficient for 112(a) support. 
Therefore, Applicant’s arguments are unpersuasive. 
Based on the filing date of 03/20/2020, Beuvich, US 20070198040 qualifies as prior art over the presently claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37, 39-45 and 55-56 and 58-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
Applicant has not pointed out, and the Examiner is unable to locate, support for the following combination of limitations in the specification as filed or the originally filed claims: 
A mesh comprised of knitted bioabsorbable polymer filaments; an absorbable polymer coating on the knitted bioabsorbable polymer filaments including at least two antibiotics; in combination with a medical implant, wherein the mesh is at least partially surrounding the medical implant. See claim 37. 
A mesh comprised of knitted biocompatible polymer filaments, and a polymer coating on the knitted biocompatible polymer filaments including at least two antibiotics, wherein the mesh is configured to be positioned in the body of a patient, and wherein the mesh is configured to release the at least two antibiotics in the surrounding area. See claim 55.
A mesh implant in the form of a pouch in combination with knitted bioabsorbable polymer filaments; and further in combination with an absorbable polymer coating on the knitted bioabsorbable polymer filaments, the absorbable polymer coating including at least two antibiotics. See claim 60.
The specification discusses an embodiment of a mesh pouch in ¶s 0045, Fig. 30, 0189-0191, and Fig. 34. In these paragraphs, there does not appear to be any disclosure of a mesh pouch with an absorbable coating on knitted bioabsorbable filaments including at least two antibiotics. It is not clear where the specification disclosed a mesh pouch with an absorbable polymer coating containing at least one pharmaceutical agent. A mesh in the form of a pouch and having the combination of features recited in claim 60 does not appear to be supported by the specification as filed or the originally filed claims. One skilled in the art would have concluded the inventor(s) was not in possession of the subject matter as now claimed before the effective filing date of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 55-56, 58-59 and 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlert, WO 2004071485 A1 in view of Raad, US 5217493.
Wohlert teaches a surgical implant mesh comprising a biodegradable and resorbable polymer coating, wherein the mesh is knitted (Wohlert, entire document, e.g., abstract, pg, 10, example 6). Wohlert teaches the coating comprising one or more pharmaceutical agents (Wohlert, e.g., pg. 5:10-15). This teaching corresponds to the claimed mesh comprising knitted bioabsorbable filaments and an absorbable polymer coating containing at least one pharmaceutical agent.  
Applicable to claim 58: Wohlert teaches the mesh in the form of a pouch (Wohlert, e.g., pg. 12:8), means the mesh is configured to be positioned at least partially about an organ. 
Applicable to claim 59: Wohlert teaches bioabsorbable polymers making up the filaments and the coating (Wohlert, e.g., example 6). 
Applicable to claim 65: Wohlert teaches the coating comprising steroids and/or immunosuppressants (Wohlert, e.g., pg. 4:26-28).
Applicable to claim 66: Wohlert teaches wherein the filaments comprise glycolide and caprolactone. 
Wohlert does not expressly teach the polymer coating containing at least two antibiotics.
Raad teaches modifying implantable medical device surfaces with a combination of two antibiotics, e.g., rifampin and minocycline (Raad, e.g., claim 1). Raad teaches the antibiotics present in a polymer coating on the surface of the device (Raad, e.g., claim 4). Raad teaches the combination of antibiotics are synergistic for killing various bacteria known to be present on implantable devices since the antibiotics elute from the surface of the device (Raad, e.g., example 1). Raad teaches the combination of antibiotics are affective for inhibiting colonization of biofilm associated bacteria on the surface of indwelling medical devices (Raad, e.g., c4:48-56). 
It would have been obvious before the effective filing date of the presently claimed invention to modify a mesh implant as understood from the teachings of Wohlert using techniques known from Raad to improve the device in the same way with a reasonable expectation of success. The skilled artisan would have been motivated to modify Wohlert’s absorbable polymer coating on the surface of a knitted mesh by incorporating rifampicin and minocycline to achieve the superior inhibition of colonizing biofilm-associated bacteria as reported by Raad. The skilled artisan would have had a reasonable expectation of success because Wohlert recognizes the absorbable polymer coating as a drug reservoir and since Raad suggests the antibiotic combinations effective when arranged in a coating on the indwelling medical device. 
Accordingly, the subject matter of claims 55-56, 58-59 and 65-66 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.  

Claim(s) 37, 39-45 and 55-56 and 58-66 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlert, WO 2004071485 A1 and Zoll, Annals of Surgery, 1964 in view of Raad, US 5217493.
Wohlert teaches a surgical implant mesh comprising a biodegradable and resorbable polymer coating, wherein the mesh is knitted (Wohlert, entire document, e.g., abstract, pg, 10, example 6). Wohlert teaches the coating comprising one or more pharmaceutical agents (Wohlert, e.g., pg. 5:10-15). This teaching corresponds to the claimed mesh comprising knitted bioabsorbable filaments and an absorbable polymer coating containing at least one pharmaceutical agent.  
Wohlert teaches the mesh in the form of a pouch (Wohlert, e.g., pg. 12:8), means the mesh is configured to at least partially surround a medical implant. 
Applicable to claims 45: Wohlert teaches the mesh effective to achieve local administration of two active substances which are capable of acting on tissue (Wohlert, e.g., pg. 5:10-15). 
Applicable to claim 39: Wohlert teaches steroids and immunosuppressants (Wohlert, e.g., pg. 4:26-28).
Applicable to claim 40 and 41: Wohlert teaches wherein the coating comprises several coatings, e.g., including separate coatings for the individual active substances (Wohlert, e.g., pg. 8:35-38). This meets the limitations of coating comprises multiple layers of at least one pharmaceutical agent. This also appears to meet the limitation of at least one of the same or different dosages of the at least one pharmaceutical agent, i.e., two different agents in individual coatings is different dosages of at least one pharmaceutical agent.
Applicable to claim 42: Wohlert suggests the mesh may include a coating containing gelatin as a surface modification for reducing foreign body reaction (Wohlert, e.g., pp. 2-3, bridging ¶). Gelatin is a poly(amino acid).
Applicable to claim 44: Wohlert teaches a mesh having the features required by claim 37 and expressly configured to be implanted in the body of a patient. This appears to also be configured to adhere to tissue at the implantation site. Claim 44 does not further specify any configuration beyond that required by claim 37. Since Wohlert teaches implants comprising a mesh and absorbable polymer coating as claimed, the implant appears to be configured to adhere to tissues at the implant site. This is a property of the implant.
Applicable to claims 43: Wohlert teaches wherein the mesh comprises a copolymer of glycolide and caprolactone (Wohlert, e.g., pg. 12:6-7).
Wohlert teaches an implant comprising a mesh comprising at least one pharmaceutical agent, and further wherein the implant achieves a local administration of active substances which act directly on the surrounding tissue (Wohlert, e.g., pg. 5:10-15). This meets the limitation of configured to be release into tissue at the implantation site as the mesh and coating are absorbed.
Wohlert does not expressly teach the mesh in combination with an additional medical implant. Wohlert does not expressly teach the polymer coating containing at least two antibiotics.
Zoll teaches a mesh implant formed into the configuration of a pouch for encapsulation of an implantable electronic device such as a pacemaker (Zoll, pg. 355, c2, second full paragraph teaches a pacemaker unit in a mesh pouch). Zoll teaches the mesh is useful for encapsulating the pacemaker because tissue invades the mesh and forms a smooth mold that prevents migration of the unit and permits replacement without exciting new reaction (Zoll, e.g., pg. 355, c2, ¶ 3).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to combine a mesh in the form of a pouch as understood from Wohlert with a medical device, wherein the medical device is surrounded by a mesh as suggested by Zoll with a reasonable expectation of success. The skilled artisan would have been motivated to do so to combine the benefits of rapid tissue incorporation without undesired scar contraction as suggested in Wohlert with the migration prevention and ease of unit replacement suggested by Zoll. This may be viewed as a substitution of one implantable mesh for another to achieve predictable results. Alternatively, this may be viewed as the use of techniques known from Wohlert to improve the combination taught by Zoll in the same way suggested by Wohlert. The skilled artisan would have had a reasonable expectation of success since Wohlert already teaches the improved meshes in a pouch configuration and because Zoll does not appear to require any particular mesh. The skilled artisan would have reasonably expected any of the mesh embodiments suggested in Wohler to serve the function of the mesh in the combination of Zoll.
The combined teachings of Wohlert and Zoll teach the coating containing pharmaceutical agents, but do not expressly teach the polymer coating containing at least two antibiotics. 
Raad teaches modifying implantable medical device surfaces with a combination of two antibiotics, e.g., rifampin and minocycline (Raad, e.g., claim 1). Raad teaches the antibiotics present in a polymer coating on the surface of the device (Raad, e.g., claim 4). Raad teaches the combination of antibiotics are synergistic for killing various bacteria known to be present on implantable devices since the antibiotics elute from the surface of the device (Raad, e.g., example 1). Raad teaches the combination of antibiotics are affective for inhibiting colonization of biofilm associated bacteria on the surface of indwelling medical devices (Raad, e.g., c4:48-56). 
It would have been obvious before the effective filing date of the presently claimed invention to modify a mesh implant as understood from the teachings of Wohlert and Zoll using techniques known from Raad to improve the device in the same way with a reasonable expectation of success. The skilled artisan would have been motivated to modify Wohlert’s absorbable polymer coating on the surface of a knitted mesh by incorporating rifampicin and minocycline to achieve the superior inhibition of colonizing biofilm-associated bacteria as reported by Raad. The skilled artisan would have had a reasonable expectation of success because Wohlert recognizes the absorbable polymer coating as a drug reservoir and since Raad suggests the antibiotic combinations effective when arranged in a coating on the indwelling medical device. 
Accordingly, the subject matter of claims 37, 39-45 and 55-56 and 58-66 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim(s) 37, 39-45 and 55-56 and 58-66 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlert, WO 2004071485 A1 and Buevich, US 20070198040.
Wohlert teaches a surgical implant mesh comprising a biodegradable and resorbable polymer coating, wherein the mesh is knitted (Wohlert, entire document, e.g., abstract, pg, 10, example 6) corresponding to the claimed mesh comprising a absorbable polymer coating.  Wohlert teaches the coating comprising one or more pharmaceutical agents (Wohlert, e.g., pg. 5:10-15). 
Wohlert teaches the mesh in the form of a pouch (Wohlert, e.g., pg. 12:8), which meets the limitations of a bioabsorbable polymer mesh defining a pouch comprising an absorbable polymer coating including at least two different pharmaceutical agents. 
Applicable to claims 60 and 64: Wohlert teaches the mesh effective to achieve local administration of two active substances which are capable of acting on tissue (Wohlert, e.g., pg. 5:10-15). 
Applicable to claim 61: Wohlert teaches wherein the mesh comprises a copolymer of glycolide and caprolactone (Wohlert, e.g., pg. 12:6-7).
Applicable to claim 63: Wohlert teaches steroids and immunosuppressants (Wohlert, e.g., pg. 4:26-28).
Wohlert teaches wherein the mesh comprises a copolymer of glycolide and caprolactone (Wohlert, e.g., pg. 12:6-7).
Wohlert teaches a mesh made by knitting polymer filaments (Wohlert, e.g., pg. 10: Example 6). 
Wohlert teaches wherein the coating comprises several coatings, e.g., including separate coatings for the individual active substances (Wohlert, e.g., pg. 8:35-38). This meets the limitations of coating comprises multiple layers of at least one pharmaceutical agent. 
Wohlert teaches steroids and immunosuppressants (Wohlert, e.g., pg. 4:26-28).
Wohlert teaches an implant comprising a mesh comprising at least one pharmaceutical agent, and further wherein the implant achieves a local administration of active substances which act directly on the surrounding tissue (Wohlert, e.g., pg. 5:10-15). This meets the limitation of configured to be release into tissue at the implantation site as the mesh and coating are absorbed.
Wohlert does not expressly teach wherein the at least one pharmaceutical agent is two different antibiotics. 
Wohlert does not expressly teach wherein the coating is based on a poly (amino acid) polymer.
Buevich teaches implants comprising a mesh (Buevich, e.g., abstract). Meshes are modified with an absorbable coating with polymer comprising active agents/drugs in the coating effective to alleviate post-operative complications associated with implantation (Buevich, e.g., Abstract, 0016). Buevich teaches the biodegradable coating polymer comprising tyrosine derived monomer units (Buevich, e.g., 0012). Polymers comprising poly(amino acid), and tyrosine derived monomer units are taught as alternatives for polymers used in Wohlert, e.g., poly lactides, poly glycolides and co-polymers thereof (Buevich, e.g., 0050-0052). Tyrosine is an amino acid. Other biodegradable polymers based on poly amino acids found in Buevich include proteins such as gelatin and collagen (Buevich, e.g., 0052). 
Buevich teaches wherein the coating comprises rifampin in combination with another antimicrobial agent, e.g., minocycline (Buevich, e.g., claims 35-36). This modification is effective for reducing the risk of infection (Buevich, e.g., 0003-0004).  Buevich teaches the concentration of drug within coatings may differ (Buevich, e.g., 0034). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a mesh implant as understood from Wohlert using the teachings of Buevich to improve the mesh in the same way with a reasonable expectation of success. The skilled artisan would have been motivated to modify a mesh implant by including at least two antimicrobial agents since Buevich suggests this modification for reducing the risk of infection associated with implantation. The skilled artisan would have been motivated to employ a poly amino-acid based polymer because Buevich suggests such polymers as effective to release antibiotics locally at a concentration effective to inhibit bacteria and such polymers are effective for modifying duration of antibiotic release. The skilled artisan would have had a reasonable expectation of success because both documents teach modifications of surgical mesh implants comprising absorbable polymers as reservoirs for local drug release. 
Accordingly, the subject matter of claims 37, 39-45 and 55-56 and 58-66 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 


Conclusion
No claim is allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615